—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered January 8, 1999, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as barred by the exclusive remedy of workers’ compensation, unanimously affirmed, without costs.
The court properly determined that defendants-appellants had not sustained their burden, as movants for summary judgment (see, Ferrante v American Lung Assn., 90 NY2d 623, 630), of establishing the absence of triable issues of fact concerning workers’ compensation coverage. Concur — Tom, J. P., Andrias, Saxe and Friedman, JJ.